I dissent from the order denying a rehearing in the supreme court. There is no support in the evidence for the finding of the trial court "that there was no consideration for the waiver of the rights of plaintiff contained in said contract," meaning the contract of October 22, 1910, between Martin E. Casey, J. Ross Traynor, and the plaintiff *Page 575 
Joe Hay. The contract itself shows a valuable consideration in the mutual agreements of the respective parties. (Gallagher v. Equitable G. L. Co., 141 Cal. 699, 707, [75 P. 329]; Siddall v. Clark, 89 Cal. 321, [26 P. 829].) It was a complete novation and a settlement of all previous transactions and obligations between Hay and Casey. The condition therein stated upon which the money was to be paid to Hay never happened and never can happen. The obligation is at an end. Unless it has suddenly become the law that contracts made freely and for a valuable consideration do not fix the rights of the parties under it, the decisions of the trial court, of the district court of appeal in affirming that judgment, and of this court in denying a rehearing, are erroneous.